DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                           RODNEY McGILL,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D14-2977

                           [February 4, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Elizabeth A. Metzger,
Judge; L.T. Case No. 432008CF001289A.

   Rodney McGill, Daytona Beach, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

    We reverse and remand the trial court’s order that dismissed with
prejudice appellant’s rule 3.850 motion. The trial court previously
dismissed appellant’s motions and supplements without prejudice, and
offered him at least two opportunities to file a sufficient and
comprehensive motion within the fifty-page limitation of Florida Rule of
Criminal Procedure 3.850(d). See Spera v. State, 971 So. 2d 754, 761
(Fla. 2007). In response to the second dismissal, appellant filed a motion
that exceeded fifty pages. It included forty-seven typewritten pages with
the requisite oath which was followed by six additional handwritten
pages. The trial court dismissed the motion with prejudice reasoning
that appellant was either “unwilling or incapable of complying with this
court’s orders.” Notably, the trial court did not reject the claims as
legally insufficient.

   While we understand the court’s frustration, we conclude that it
should have reviewed the pages within the fifty-page limit as a motion
that was “comprehensive, single, and sworn,” and stricken the pages that
followed. See, e.g., Mancino v. State, 10 So. 3d 1203, 1204 (Fla. 4th DCA
2009) (noting that rejection of motion based on form is not the same as a
Spera rejection). The court’s failure to review the sufficiency of the
motion amounted to an abuse of discretion. See Fla. R. Crim. P.
3.850(f)(2) (providing a court with discretion to deny with prejudice where
an amended motion is still insufficient).

   We therefore reverse and remand for further proceedings.

   Reversed and Remanded.

DAMOORGIAN, C.J., WARNER and KLINGENSMITH, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2